Citation Nr: 0009116	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-33 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the right popliteal 
region. 

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left popliteal 
region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In July 1999, the Board remanded the 
case to the RO for additional development.  That development 
has been completed by the RO, and the case is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's residuals of shell fragment wounds of the 
right and left popliteal region are manifested by retained 
foreign bodies, asymptomatic scars, no muscle or nerve 
involvement, and no functional loss.

2.  The veteran's osteoarthritic changes of the knees and 
numbness of the lower extremities are unrelated to his shell 
fragment wounds of the right and left popliteal region. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's residuals of a shell fragment wound of the right 
popliteal region have not been met.  38 U.S.C.A.       §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.56, 4.73, Diagnostic Code 5311 (1997 & 1999).

2.  The criteria for a compensable evaluation for the 
veteran's residuals of a shell fragment wound of the left 
popliteal region have not been met.  38 U.S.C.A.          §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.56, 4.73, Diagnostic Code 5311 (1997 & 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).

I.  Factual Background

The record reflects that on April 20, 1954, the veteran 
sustained shell fragment wounds to the knees from a 81 mm 
mortar shell.  Physical examination revealed small 
penetrating wounds at the posterior aspect of each knee.  X-
rays showed retained small foreign bodies but no evidence of 
bone involvement.  The veteran was returned to full active 
duty on April 29, 1954.  His separation examination report 
was negative for any further findings.  

A May 1955 rating decision granted service connection for 
residuals of a shell fragment wounds with scars to the 
popliteal region of the right and left knees.  The RO 
assigned a noncompensable (zero percent) evaluation for each 
knee, effective as of August 1954.  The veteran filed a claim 
in June 1997 requesting higher evaluations for each of these 
service-connected disabilities.  Rating decisions dated in 
July 1997 and November 1999 continued the noncompensable 
evaluations.  The veteran disagreed with those decisions, and 
this appeal ensued. 

The veteran was seen in 1995 for one episode of deep venous 
thrombosis of the right lower extremity.  The veteran was 
admitted to Blessing Hospital from March to April of 1995 
where he reported a three week history of pain and swelling 
of the right calf.  He denied any specific injury.  
Examination revealed noticeable swelling of the right lower 
extremity from the knee to the ankle and into the foot.  An 
ultrasound performed at the Quincy Medical Group showed deep 
venous thrombosis.  The diagnosis at discharge was deep 
venous thrombosis of the right lower extremity.  

The veteran's deep venous thrombosis was treated at Quincy 
Medical Group from March 1995 to May 1996.  A November 1995 
treatment report from that facility also notes the veteran's 
complaints of pain in his left knee due to a cyst.  The 
physician observed that the veteran walked with a normal 
gait.  Mild effusion of the left knee was present, and X-rays 
revealed osteoarthritis.  No instability of either knee was 
shown. 

A September 1997 VA triage report reflects that the veteran 
was seen for numbness of the left leg.  The veteran described 
numbness of the distal portion of the left knee, which 
reportedly occurred more often while in the flexed position.  
He also indicated that numbness was present after sitting for 
five minutes, and was relieved by walking.  Physical 
examination of the knees showed deep tendon reflexes and full 
strength of 5/5.  The diagnosis was "left lower extremity 
numbness most likely secondary to nerve compression possibly 
secondary to inflammations, no evidence of deep venous 
thrombosis."  

Pursuant to the Board's remand, the veteran was afforded 
several VA compensation examinations in August 1999.  At his 
muscles examination, the veteran denied experiencing weakness 
of either leg.  However, he did describe chronic numbness 
below the knees and burning dysesthesias in both calf areas.  
These symptoms occurred with ambulating more than one-and-a-
half blocks and worsened with descending small hills.  
Objectively, both lower extremities demonstrated muscle 
strength of 5/5 throughout, and no atrophy was present.  Heel 
and toe walking was intact, demonstrating adequate 
coordination of the lower extremities.  The examiner 
concluded with a diagnosis of "normal muscle examination 
without evidence of soft tissue loss from previous shrapnel 
wounds."

At his orthopedic examination, it was noted that the veteran 
had no problems following the shell fragment wounds until 
1995 when he was diagnosed with deep venous thrombosis.  X-
rays at that time suggested some osteoarthritis changes.  The 
veteran's current complaints involved morning stiffness with 
no focal pain.  Knee pain was aggravated by climbing and 
descending stairs.  He denied swelling or locking of the 
knees.  

On physical examination, there was fullness to the popliteal 
fossa bilaterally, but no definite cystic mass was palpable.  
There was no effusion over the knee joints.  Range of motion 
testing showed zero to 130 degrees of flexion for the right 
knee and zero to 135 degrees for the left, with bilateral 
crepitus on motion.  No ligamentous laxity was appreciated 
and McMurray's testing was negative bilaterally.  The veteran 
walked well.  There was no evidence of instability or 
fatigability.  X-rays disclosed bilateral tricompartmental 
joint space narrowing and osteophyte reactions.  A 5 mm 
foreign body was observed in the midline behind the distal 
left femur above the knee.  A foreign body measuring 4 mm in 
length and 2 mm in width was seen in the soft tissues located 
posterior to the right lateral tibia.  No bony involvement 
was noted near these foreign bodies.  Based on these 
findings, the examiner's impression was (1) osteoarthritic 
changes of the knees; (2) retained foreign bodies in soft 
tissue of the right posterior knee and left distal femur; and 
(3) history of probable left popliteal cyst.  The examiner 
stated that the veteran's symptoms were due to his 
osteoarthritis changes which were consistent with his age of 
68 and not related to his previous shrapnel wounds.  The 
examiner also opined that the popliteal cyst would have 
resulted from an extrusion of synovial fluids into the 
popliteal fossa on the left side which was well below the 
site of his retained foreign body; therefore, it was 
unrelated to that condition.  

The veteran's residual scars were also examined in August 
1999.  At that time, the veteran had no complaints referable 
to the shell fragment scars.  The examiner observed slightly 
depressed, brownish areas measuring 2 cm by 1 cm.  The 
examiner commented that these areas did not resemble typical 
scars, but that no other scar formations were visible.  These 
were nonadherent with nonkeloid reaction.  The impression was 
status post soft tissue injury to posterior legs without 
significant scar reaction.

Finally, two other examination reports addressed problems 
associated with the veteran's arteries, veins and peripheral 
nerves.  In one examination report, the examiner concluded 
there was no convincing evidence that the veteran's single 
episode of deep venous thrombosis was related to his previous 
shrapnel wound 30 years prior.  At his peripheral nerves 
examination, the examiner concluded that the veteran had 
progressive numbness of both lower extremities of unknown 
etiology.  The examiner indicated that the clinical findings 
were consistent with a neurogenic intermittent claudication, 
which was not a vascular condition but due to traction of the 
lower lumbar nerves of the spine.  The examiner determined 
that this condition did not have any relationship to the 
veteran's previously retained foreign bodies.  In reaching 
that conclusion, the examiner explained that the foreign 
bodies were at different levels, but that the sensory changes 
were at the same level on both sides.  He further added that 
one would expect a more patchy distribution of the sensory 
loss corresponding to one or other common nerve trunks 
leading to the lower extremity instead of the diffuse 
neuropathy over the entire lower leg. 

II.  Legal Analysis

VA disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities, which is based 
on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The pertinent rating 
criteria will be discussed below, as appropriate. Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  In addition to 
applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 
4.45, VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain and/or weakness, to the extent that any such 
symptoms are supported by adequate pathology.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).

The veteran's residuals of shell fragment wounds of the right 
and left knees are currently evaluated as noncompensably 
disabling under Diagnostic Code 5311, which refers to muscle 
injuries involving Muscle Group XI.  Under this provision, a 
slight disability warrants a noncompensable evaluation, a 
moderate disability warrants a 10 percent evaluation, a 
moderately severe disability warrants a 20 percent 
evaluation, and a severe disability warrants a 40 percent 
evaluation.  See 38 C.F.R. § 4.73, Diagnostic Code 5311.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluation of muscle 
injuries, as set forth in 38 C.F.R. § 4.56.  See 62 Fed. Reg. 
30235 (1997).  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Since 
the veteran filed his claim in June 1997, the Board must 
consider both sets of criteria.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  Id.; Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  However, the differences 
between the former criteria and the revised criteria are 
relatively minor.

Regulations which were revised or eliminated include 
38 C.F.R. §§ 4.56 and 4.72.  Previously, 38 C.F.R. § 4.72 
(1997) (now removed) provided that in rating disability from 
injuries of the musculoskeletal system, attention must be 
given to the deeper structures injured, including bones, 
joints, and nerves.  A compound comminuted fracture, for 
example, establishes severe muscle injury, and there may be 
additional disability from malunion of the bone, ankylosis, 
etc.  The location of foreign bodies may establish the extent 
of penetration and consequent damage.  It may not be too 
readily assumed that only one muscle or muscle group is 
damaged.  A through and through injury, with muscle damage, 
is always at least a moderate injury, for each group of 
muscles damaged.  This section is to be taken as establishing 
entitlement to rating of severe grade when there is a history 
of compound comminuted fracture and definite muscle or tendon 
damage from a missile.  

The Board also notes that 38 C.F.R. § 4.56 (1997) previously 
provided that muscle wounds specifically due to gunshot or 
other trauma are considered slight if the injury is a simple 
wound, without debridement, infection or effects of 
laceration, and where the objective findings include a 
minimum scar, slight, if any evidence of fascial defect or of 
atrophy or of impaired tonus, and no significant impairment 
of function and no retained metallic fragments.  Residuals 
are considered moderate if the wound is through and through, 
but with a relatively short track and an absence of residuals 
of debridement or prolonged infection.  In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue pain 
after use.  Objective findings should include a relatively 
small scar with signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  See 
38 C.F.R. § 4.56(b) (1997).  

In order to be characterized as moderately severe, a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered.  
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  A 
severe muscle injury involved a through and through or deep 
penetrating wound due to high velocity missiles, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or a shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization.  
Objective findings are similar to the revised criteria as set 
forth below.  See 38 C.F.R. § 4.56(c) (1997).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through and through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  See 
38 C.F.R. § 4.56(a), (b) (1999).

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
or impairment of coordination and uncertainty of movement.  
Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  Moderate disability of a muscle anticipates a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  See  38 C.F.R. § 4.56 (c), (d) 
(1999).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance  of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  Id. 

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence show hospitalization for 
a prolonged period for treatment of wound.  There should also 
be a record of consistent complaints of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of a severe muscle 
injury: (a) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  See 
38 C.F.R. § 4.56 (d) (1999).  

Applying the above criteria to the facts of this case, the 
Board finds that the evidence of record provides no basis for 
a compensable evaluation for either knee disability due to 
shell fragment wounds.  The clinical evidence simply does not 
show either knee disability to be moderately disabling under 
applicable criteria.  In considering the history, the Board 
notes that neither shell fragment injury was a through and 
through wound, and there was no evidence of a shattering bone 
fracture, extensive debridement, or prolonged infection.  The 
Board recognizes that some retained foreign bodies are 
currently present in areas close to the knee joints, and that 
a muscle wound is considered slight under the rating criteria 
where no retained fragments are found.  Nevertheless, none of 
the criteria for a moderate muscle injury have been shown on 
clinical examination.  The Board emphasizes that none of the 
medical records show evidence of muscle damage or 
neurological findings.  At one of his August 1999 VA 
examinations, the examiner recorded full muscle strength of 
5/5 in both lower extremities.  The veteran also denied 
muscle weakness at that time.  Under the diagnosis section, 
the examiner commented that the veteran's muscle examination 
was normal with no evidence of tissue loss from his prior 
shrapnel wounds.  

The record discloses that the veteran's only complaint 
involves numbness of the legs, which has been attributed to 
nonservice-connected problems.  In this regard, an August 
1999 VA examination report notes that the veteran exhibited a 
neurogenic intermittent claudication, and that this was not a 
vascular condition but resulted from traction of the lower 
lumbar nerves of the spine.  The examiner therefore indicated 
that this condition had no relationship to the veteran's 
previously retained foreign bodies.  Medical records also 
recorded the veteran's history of having no problem with 
either lower extremity until being treated for deep venous 
thrombosis in 1995.  Under these circumstances, the Board 
need not attribute the veteran's neurological complaints to 
his service-connected shell fragment wounds.  See  Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  
Hence, the preponderance of the evidence is against a 
compensable evaluation for the veteran's service-connected 
shell fragment wounds of the right and left popliteal region.

The Board also finds that no other code provision provides a 
compensable evaluation for either of these service-connected 
disabilities.  The Board has considered whether the veteran's 
shell fragment wounds have resulted in functional loss due to 
pain under 38 C.F.R. § 4.40 and 4.45.  While osteoarthritic 
changes are present in both knees, a medical opinion of 
record attributes this condition to the veteran's age rather 
than residuals of any shell fragment wounds.  See  
Mittleider, 11 Vet. App. at 181.  Accordingly, the Board need 
not consider symptomatology related to the veteran's 
arthritis in evaluating his service-connected shell fragment 
wounds.  In any event, range of motion testing showed zero to 
130 degrees for the right knee and zero to 135 for the left, 
which is nearly normal.  See 38 C.F.R. § 4.71, Plate II 
(showing normal range of motion of a knee is from zero 
degrees of extension to 140 degrees of flexion).  The veteran 
also had a normal gait.

The Board notes that the scars from the veteran's shell 
fragment wounds have been described as nonadherent and 
nonkeloid.  The diagnosis at his August 1999 VA scar 
examination was status post soft tissue injury to posterior 
legs without significant scar reaction.  Based on these 
findings, the veteran's residuals of shell fragment wounds of 
the right and left knees, involving Muscle Groups XI, are 
most consistent with a noncompensable evaluation under 
Diagnostic Code 5311.  See also, 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999) (providing a 10 percent 
evaluation for a superficial scar which is tender and painful 
on objective demonstration).

Also absent is evidence of an exceptional or unusual 
disability picture associated with the veteran's shell 
fragment wounds, so as to render impractical the application 
of the regular rating schedule standards.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The record does not reflect frequent 
periods of hospital care in the recent past for treatment of 
the veteran's wound, nor do those disabilities interfere 
markedly with employment attempted by the veteran.  In the 
absence of persuasive evidence of an exceptional or unusual 
disability picture, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board has considered the veteran's argument that the RO 
committed clear and unmistakable error under 38 C.F.R. 
§ 3.105 (1999) in denying his claims.  However, a claim based 
on clear and unmistakable error is a collateral attack on an 
otherwise final rating decision.  As no final decision has 
been issued with respect to these claims, the veteran's 
argument based on clear and unmistakable error is misplaced 
and can not be considered at this time.

In conclusion, the Board finds that a noncompensable 
evaluation is appropriate for the veteran's residuals of 
shell fragment wounds of the right and left popliteal 
regions.  As the preponderance of the evidence is against the 
veteran's claims for an increased evaluation, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the right popliteal region is denied. 

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the left popliteal region is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

